UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6099



ETHARD SHERWAND WILLIAMS,

                                              Plaintiff - Appellant,

          versus


DAVID HARMON, Superintendent; WALTER REED
MEDICAL CENTER, Director; JOHN DOE, Jail
Physician,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-877-02)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ethard Sherwand Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ethard Sherwand Williams appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to exhaust administrative remedies.                 The

district    court   properly   required    exhaustion     of   administrative

remedies under 42 U.S.C. § 1997e(a) (2000).          Because Williams did

not   demonstrate   to   the   district    court   that   he   had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.     Because the dismissal was without prejudice,

Williams may, of course, refile his action in the district court if

he can demonstrate exhaustion of all available administrative

remedies.    Accordingly, we affirm the district court’s order.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -